Citation Nr: 0432052	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  99-13 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial increased (compensable) 
evaluation for bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

3.  Entitlement to service connection for residuals of an ear 
infection and ruptured ear drum, other than bilateral hearing 
loss or tinnitus.  

4.  Entitlement to service connection for a prostate 
disorder, to include on the basis of exposure to ionizing 
radiation.

5.  Entitlement to service connection for hypertension and 
heart disease, to include on the basis of exposure to 
ionizing radiation.  

6.  Entitlement to service connection for squamous cell 
carcinoma of the left ear, to include on the basis of 
exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from November 
1952 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 decision of the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO).  The RO granted service connection for 
bilateral hearing loss and tinnitus, but denied the other 
claims of service connection noted on the title page of this 
decision.  A noncompensable evaluation was assigned for 
bilateral hearing loss and a 10 percent evaluation was 
assigned for tinnitus.  

The issues of entitlement to service connection for a 
prostate disorder, hypertension and heart disease, squamous 
cell carcinoma of the left ear, and residuals of an ear 
infection and ruptured ear drum, other than bilateral hearing 
loss or tinnitus, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1952 to August 1954.

2.	On May 9, 2001, prior to the promulgation of a Board 
decision in the appeal of the denial of entitlement to an 
initial evaluation in excess of 10 percent for tinnitus, the 
RO received notification from the appellant that a withdrawal 
of the appeal of that issue was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the issue of entitlement to an 
initial evaluation in excess of 10 percent for service-
connected tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn the appeal of the denial of the claim of 
entitlement to an evaluation in excess of 10 percent for 
tinnitus and, hence, there remain no allegations of errors of 
fact or law for appellate consideration as to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the denial of entitlement to an evaluation in 
excess of 10 percent for tinnitus and it is dismissed.


ORDER

The appeal is dismissed as to the issue of issue of 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The appellant seeks service connection for several 
disabilities.  The primary basis of his service connection 
claim is that the disabilities at issue were the result of 
exposure to ionizing radiation during service.  He theorizes 
that his participation in atomic bomb tests during service 
not only resulted in his skin cancer but also caused damage 
to his DNA and vascular system resulting in the other 
disabilities at issue.  He has also argued that due to the 
destruction of his service medical records in a fire at the 
National Personnel Records Center (NPRC), he should be given 
the benefit of the doubt as to the etiology of his current 
disabilities.  

With respect to the appellant's radiation etiology 
contention, the Defense Threat Reduction Agency (DTRA) has 
confirmed the veteran's presence at Operation UPSHOT-KNOTHOLE 
in 1953.  

Although VA regulations include Operation UPSHOT-KNOTHOLE in 
1953 among radiation-risk activities, none of the 
disabilities at issue, including the veteran's skin cancer, 
are among the diseases for which service connection may be 
granted on a presumptive basis if it is shown that the 
veteran participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2004).  

Notwithstanding, service connection could still be granted if 
medical evidence could establish a relationship between the 
veteran's service, including possible radiation exposure 
during service, and any of the disabilities at issue.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

In that regard, there is contained in the claims file a 
letter dated in December 1998 from a dermatologist expressing 
the opinion that "although solar radiation is by far the 
most common cause of [skin cancer] and has certainly 
contributed to the lesions [the veteran has], the possibility 
of radiation fallout during his military career cannot be 
excluded."  

Although this opinion employs words amounting to speculation 
(i.e. "possibility . . . cannot be excluded"), it does at 
least bring into focus the possibility of in-service 
causation.  As noted, the veteran's participation in a 
radiation risk activity has been confirmed.  Under U.S.C.A. 
§ 5103A(d)(1) (West 2002), obtaining a medical opinion is 
necessary if there is competent medical evidence that the 
veteran's disability may be associated with his active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  The 
necessity for an appropriate medical review is shown for the 
proper assessment of the appellant's service connection 
claims based upon his radiation exposure theory.  38 U.S.C.A. 
§ 5103A (West 2002).  

Secondly, with respect to actions that have heretofore taken 
place in the development of the veteran's radiation claims, 
the Board notes that in June 2001, the DTRA issued a 
statement that provided a dose reconstruction that indicated 
the veteran's probable radiation exposure during service.  

Based upon that reconstructed dose, a medical opinion was 
issued by the Chief Public Health and Environmental Hazards 
Officer to the effect that it was unlikely that the veteran's 
skin carcinoma was related to his exposure to ionizing 
radiation.  Based partly upon that opinion, the appellant's 
claim was denied.  

In May 2003, the National Research Council (NRC) published a 
report that found that the methods used by the DTRA to 
calculate reconstructed dose estimates required under 
38 C.F.R. § 3.311 were generally valid for estimating average 
dose exposure, but that the method used to calculate upper 
bound doses often underestimated exposure and was highly 
uncertain.  Based upon that report, in December 2003, the RO 
directed an inquiry to DTRA for the purpose of obtaining a 
reconstructed dose estimate for the veteran's radiation 
exposure using the revised methodology endorsed in the NRC 
report.  

In March 2004, the DTRA directed an interim response letter 
to the RO stating that due to the significantly increased 
caseload, DTRA was unable to estimate a completion date for 
the revised dose assessment.  DTRA stated that a status of 
their progress would be forwarded to the RO in six months.  
The RO directed the veteran's claim to the Board prior to the 
receipt of an update from DTRA.  Obtaining the revised dose 
estimate from DTRA, however, is critical to the appropriate 
development of the veteran's claim.  

After receiving the revised dose estimate, the claim must be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  38 
C.F.R. § 3.311(b).

With respect to the veteran's claim of entitlement to an 
increased disability evaluation for service-connected 
bilateral hearing loss, and the claim of entitlement to 
service connection for residuals of an ear infection and 
ruptured ear drum, other than bilateral hearing loss or 
tinnitus, additional evidence has been identified that has 
not been obtained.  In a statement submitted in September 
2003, the veteran asked the RO to obtain additional evidence 
pertinent to his hearing loss claims from the Columbia VA 
Medical Center.  There is no indication that these records 
have been requested.  

Consequently, it is incumbent upon VA to assist the veteran 
in obtaining treatment records and medical evidence, the 
location of which has been identified in order to fully 
determine the nature and etiology of the disabilities at 
issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2004).  
In addition, the VBA AMC should also consider on remand 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In view 
of the above, the case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, who 
have treated him for any of the disorders 
at issue since September 2003.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

After making all necessary inquiries of 
the veteran and obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
treatment records identified by the 
veteran, including his treatment records 
from Columbia VA Medical Center.  All 
records obtained should be associated 
with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).


4.  The VBA AMC, as provided in 38 C.F.R. 
§ 3.311(a)(2)(i), should contact the 
Defense Threat Reduction Agency (DTRA) to 
ascertain the status of the prior request 
for revised dose estimate for the veteran 
with respect to his exposure to ionizing 
radiation as a result of his 
participation in Operation UPSHOT-
KNOTHOLE in 1953.  The VBA AMC must wait 
the appropriate period of time for the 
revised dose estimate.

The VBA AMC should take any appropriate 
action suggested by the DTRA in the event 
that it cannot provide a revised dose 
estimate for the veteran.  

5.  The VBA AMC must then forward such 
records and any other evidence pertaining 
to the veteran's reported exposure to 
radiation to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

The VBA AMC should take any appropriate 
action suggested by the Under Secretary 
for Health in accordance with 38 C.F.R. 
§ 3.311.

6.  The VBA AMC should obtain a VA 
medical opinion from an appropriate 
medical specialist to carefully review 
the records pertaining to whether there 
is any causal relationship between any of 
the disabilities at issue and his period 
of service, including his exposure to 
ionizing radiation in service.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist 
prior and pursuant to submission of a 
medical opinion report.

The medical specialist must annotate the 
medical opinion report that the claims 
file was in fact made available for 
review.

After carefully reviewing all medical 
evidence of record, including any service 
medical records and the copy of this 
remand, and any relevant VA examinations, 
the medical specialist is directed to 
specifically answer the following 
questions:

Is it likely, unlikely, or as likely as 
not (the medical specialist is to choose 
one) that any of the disabilities at 
issue was the result of his exposure to 
ionizing radiation in service, or any 
other in-service disease or injury?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the VBA AMC should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

8. After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issues on appeal.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case containing all applicable 
criteria pertinent to the appellant's claims.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO or VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



